Case 4:06-cr-20140-TGB-WC ECF No. 104 filed 10/29/20   PageID.980   Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,                      4:06-CR-20140-TGB

                 Plaintiff,

                                            ORDER REMANDING
     vs.                                   DEFENDANT TO THE
                                        CUSTODY OF THE BUREAU OF
DETRICK CURTIS CONERLY,                         PRISONS

                 Defendant.



      Pursuant to a bench order rendered at a hearing held on October

29, 2020:

      IT IS ORDERED that Detrick Curtis Conerly be remanded to the

custody of the United States Bureau of Prisons to begin serving his

term of imprisonment imposed by this Court for violation of supervised

release.



                                   /s/Terrence G. Berg
                                   HON. TERRENCE G. BERG
                                   UNITED STATES DISTRICT JUDGE
Dated: October 29, 2020
